Wade, C. J.
The note sued on contained the following recital: “This is one of a series' of notes of the same tenor and of even date herewith, said series representing the balance of purchase-money for a tract of land on # 82 Riee street, Atlanta, Ga., as fully described in a bond for title of "even date from payee to maker thereof, which bond for title is hereby referred to and made a part-hereof; and all makers hereof and indorsers and securities hereon are hereby firmly bound by all the. conditions and agreements of said bond.” Held, that this was enough to put the purchaser of the note upon such inquiry as would have led him to knowledge of the fact that it had been fully paid and satisfied; and, under' section 4291 of the Civil Code of 1910, which provides that “Any circumstances which would place a prudent man upon his guard, in purchasing negotiable paper, shall he sufficient to constitute notice to a purchaser of such paper before it is due,” the judge of the municipal court did not err in rendering judgment in favor of the defendant, and the judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.


George and Ijuhe, JJ., concur.

Dodd & Dodd, for defendants, cited Park’s Code, § 4291.